Citation Nr: 1504556	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-29 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed with respect to a March 2010 rating decision which denied service connection for posttraumatic stress disorder (PTSD), a stomach condition, headaches, fatigue, a sleep condition, and a skin rash.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a stomach condition, claimed as irritable bowel syndrome (IBS).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for a sleep condition.

7.  Entitlement to service connection for a skin rash.

8.  Entitlement to an evaluation in excess of 10 percent for residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard with periods of active duty from July 1980 to September 1980 and November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision and a September 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The October 2009 rating decision continued a 10 percent evaluation for residuals of a left hand injury, and the September 2011 administrative decision determined that the Veteran had not submitted a timely NOD following a March 2010 rating decision.  

The record reflects that the Veteran had requested a hearing before a Veterans Law Judge at the RO; however, in February 2014, the Veteran's representative submitted a letter indicating that the Veteran was waiving his right to testify at the hearing.  As such, the Board deems the hearing request withdrawn.  38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) and in the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of service connection for PTSD, a stomach condition, headaches, fatigue, a sleep condition, skin rash, and an evaluation in excess of 10 percent for residuals of a left hand injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2010 rating decision denied service connection for PTSD, a stomach condition, headaches, fatigue, a sleep condition, and a skin rash; the Veteran was notified of that decision by letter dated March 16, 2010.

2.  A timely NOD was filed on March 8, 2011.


CONCLUSION OF LAW

The Veteran timely filed a notice of disagreement with the March 2010 rating decision which denied service connection for PTSD, a stomach condition, headaches, fatigue, a sleep condition, and a skin rash.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to VA's duties to notify and assist, timeliness of a notice of disagreement is a "downstream" jurisdictional matter and application or interpretation of the governing law is dispositive.  In such cases, the VCAA and implementing regulations have no application.  In any event, since the Board is taking action favorable to the Veteran by finding in his favor as to the timeliness and validity of the March 2011 NOD, a decision at this point poses no risk of prejudice to the Veteran.

Appellate review is initiated by filing an NOD and completed by filing a Substantive Appeal after a Statement of the Case has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  The NOD must be filed within one year from the date that the RO mails notice of the determination.  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302(a).  An NOD must be a "written communication from the claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result."  38 C.F.R. § 20.201.

In March 2010, the RO issued a rating decision that denied entitlement to service connection for PTSD, a stomach condition, headaches, fatigue, a sleep condition, and a skin rash.  On March 16, 2010, the RO mailed notice of the March 2010 rating decision to the Veteran's last address of record.  The March 16, 2010 letter advised the Veteran that to appeal the decision, he had to submit a written disagreement within one year of the date of the letter of notification.  Therefore, the Veteran had until March 16, 2010 to file an NOD.  See 38 C.F.R. § 20.302 (a). 

A review of the claims file indicates that the RO has no documentation that it received an NOD within one year of the March 2010 rating decision.  On August 15, 2011, the Veteran's representative sent a letter to the RO inquiring about his previous request for a copy of the Veteran's claims file.  On August 23, 2011, the RO date-stamped letters submitted by the Veteran's representative dated August 19, 2011 and August 23, 2011, which stated that a duly executed appointment of representative, along with an NOD had been filed on March 8, 2011.  Attached to these letters was a copy of a letter from the Veteran's representative, dated March 8, 2011, which indicated that the Veteran was filing an NOD to the March 2010 rating decision.  Also included was a copy of a United States Postal Service (USPS) Certified Mail Receipt addressed to the RO and date-stamped March 9, 2011.   Subsequently, a September 2011 administrative decision determined that the Veteran had not submitted a timely NOD.  The administrative decision indicated that the Veteran had until March 15, 2011 to file a timely appeal, but submitted an untimely NOD which was received on September 1, 2011.

At the outset, the Board observes there are inconsistencies in the handling of this appeal.  Although the RO issued the September 2011 administrative decision, an August 23, 2012 note located in the Veteran's VBMS electronic file indicates that a review of the file was conducted which showed that there was a timely filed NOD for the March 2010 rating decision.  That same day, a letter was sent to the Veteran indicating that his election of the Decision Review Officer Process was received, and that he had filed an NOD with the March 2010 rating decision.  The letter then went on to outline what would happen next in his appeal.    

Four days later, on August 27, 2012, the RO issued a Statement of the Case (SOC) which found that the NOD "received on August 23, 2011 was not timely filed."  The SOC indicated that the receipt number from the USPS Certified Mail Receipt was researched in August 2012, and the mail was found to have been delivered to Buckhannon, West Virginia, and not Huntington, West Virginia.  

While the August 2012 SOC found that the Veteran's NOD was submitted on August 23, 2011, it is clear from the record that the Veteran did not file his NOD on that date.  As discussed above, following an inquiry of the Veteran's request for the claims file, on August 23, 2011, the Veteran's representative sent letters stating that the NOD was previously submitted in March 2011 and included a copy of the March 2011 NOD.  Additionally, the USPS Certified Mail Receipt postmarked March 9, 2011 clearly shows that the mail was addressed to the RO in Huntington.  As the March 9, 2011 date is prior to the expiration of the one year time limit of March 16, 2011 and there is no evidence to the contrary, the Board will accept the Veteran's March 8, 2011 NOD as being timely filed.  38 C.F.R. § 20.305(a).  

The Board also points out that despite the RO's finding that the NOD was untimely, the August 2012 VBMS note as well as the August 2012 letter sent to the Veteran clearly indicate that the RO accepted an NOD in response to the March 2010 rating decision.  While the date of the NOD is not specifically indicated, the RO treated the NOD as timely filed and proceeded with the Veteran's appeal.   

In light of the above, the Board finds that the Veteran's March 2011 NOD was timely filed, and the RO must take further action on the issues in the March 2010 rating decision with which the Veteran expressed disagreement.  


ORDER

As the Veteran timely filed a notice of disagreement with respect to a March 2010  rating decision which denied service connection for PTSD, a stomach condition, headaches, fatigue, a sleep condition, and a skin rash; the appeal, to this extent, is granted.


REMAND

As the Board has determined that the Veteran timely initiated an appeal of the issues contained in the March 2010 rating decision, it follows that VA must provide him with an SOC as to these issues.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101.  As this has not been accomplished, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the Veteran's claim for an evaluation in excess of 10 percent for residuals of a left hand injury, the Veteran was last afforded a VA examination in September 2009.  In a statement dated March 2014, the Veteran stated that his hand and arm have gotten worse and that he can no longer do things he used to, including working on his farm, hunting, and fishing.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted; given the fact that the examination was conducted over five years ago, and in light of the Veteran's allegations of worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's residuals of a left hand injury.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Pittsburgh Health Care System, and all associated clinics, for the period since October 2011; and the Louis A. Johnson VA Medical Center in Clarksburg, WV, and all associated clinics, for the period since December 2011, as well as for any other VA facility identified by Veteran.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected residuals of a left hand injury.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. 

3.  Issue the Veteran an SOC with respect to the issues of entitlement to service connection for PTSD, a stomach condition, headaches, fatigue, a sleep condition, and a skin rash.  The Veteran should be advised of the need to file a Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal as to these claims.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


